Title: From James Madison to Frederick Bates, 15 April 1806 (Abstract)
From: Madison, James
To: Bates, Frederick


                    § To Frederick Bates. 15 April 1806, Department of State. “I have recd. your letter of the 26th. January [not found], advising me of a draft you have drawn in part of your Salary as Judge of the Michegan Territory. It is necessary, therefore, to observe, that the Department of State has no agency in the payment of Salary, which is a subject belonging to the Treasury Department: it is however probable that the present draft may be so arranged as not to produce a disappointment; to which end your letter has been transmitted to the Treasury.”
                